ORDER

PER CURIAM.
Larry Reed (“Husband”) appeals from a judgment of the Circuit Court of St. Louis County denying his motion to modify his maintenance and child support obligations. Husband alleges the trial court erred in denying his motion to modify maintenance because Cheryl Reed (“Wife”) failed to make a good faith effort to achieve self-sufficiency, because Wife’s reasonable needs were not supported by substantial *869evidence and included expenses Husband was obligated to pay, and because Wife’s investment income was not considered. Furthermore, Husband alleges the trial court erred in denying his motion to modify child support because his payment of the college expenses of the couple’s only child constituted a substantial and continuing change of circumstances requiring modification. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles ■ of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).